 D.W. NEWCOMER'S SONS565D. W. Newcomer's SonsandInternational Brotherhood of Team-sters,Chauffeurs,Warehousemen and Helpers of America,Taxi Cab and Produce Employees,Ambulance,Funeral Driversand Helpers,Kansas City,Missouri,Kansas City,Kansas andVicinities,Local587,AFL-CIO,Petitioner.Case No. 17-RC-2417.Marc& 8,1957DECISION AND DIRECTION OF ELECTIONUpon a petition duly filed under Section 9 (c) of the NationalLabor Relations Act, a hearing was held before Martin Sacks, hearingofficer.The hearing officer's rulings made at the hearing are freefrom prejudicial error and are hereby affirmed.'Upon the entire record in this case, the Board finds :1.The Employer is a partnership of 8 partners who own and oper-ate 6 funeral homes, 3 of which are located in the State of Missouriand 3 in the State of Kansas.The only establishment herein involvedis located at Brush Creek Boulevard, Kansas City, Missouri.Totalgross income of the 6 establishments for the past year was $1,828,316.Total cost of merchandise and equipment purchased from locationsoutside the State of Missouri was $188,714.Gross income from theBrush Creek establishment was $893,810.Of the 1,561 funerals heldat Brush Creek, 187 involved instances in which the remains were sentintoMissouri from outside the State and from which gross incomewas $87,503.In 243 funerals, services were performed in connectionwith remains sent outside the State of Missouri.The total incomederived by the Employer for such services was approximately$118,891.Contrary to the contention of the Employer, we find that theEmployer is engaged in commerce within the meaning of the Act.Moreover, as the value of the goods furnished and the services per-formed in connection with the preparation and the shipment out ofthe State of the remains exceeds $100,000, we find, contrary to the Em-ployer's contention, that it would effectuate the policies of the Act toassert jurisdiction herein.22.The labor organization involved claims to represent certain em-ployees of the Employer.3.A question affecting commerce exists concerning the representa-tion of employees of the Employer within the meaning of Section 9(c) (1) and Section 2 (6) and (7) of the Act.1 The Employer's request for oral argument is herebydenied asthe recordand brief,adequately reflect the issues and positions of the parties.2HoguedKnott Sapermai kets,110 NLRB 543, CfSamuel II Burtonet als. d/b/aBurton Beverage Company,116 NLRB 634117 NLRB No. 87. 566DECISIONS OF NATIONAL LABOR RELATIONS BOARD4.The appropriate unit :In general, the Petitioner seeks to represent the employees at theBrush Creek establishment.The Employer does not question the ap--propriateness of such a unit, although it would include the clerical-,receptionist-hairdressersand two other employees, whom thePetitioner would exclude.eClerical-receptionists :There are four women employees,' who act asclerical-receptionists, switchboard operators, and hairdressers.Theevidence shows that these employees spend about 25 percent of theirtime at the switchboard, which is located in the auditing department.The remainder of their time they act as receptionists and hairdressers.Their duties as receptionists require them, along with the assistantfuneral director, to meet people at the door of the funeral home atthe time of the service, escort people to the proper chapel, and takethem to the reposing room.We find that these employees performwork closely allied with that performed by employees whom the Pe-titioner would include in the unit.Accordingly, we shall includethem.Disputed supervisory employees:The Employer would include, andthe Petitioner exclude, two men, Basil Honey and Tom De Atley.Honey is listed by the Employer as an assistant supervisor.The evi-dence shows that in the absence of the supervisor-director, Honey as-sumes the supervisor's responsibilities and has the authority effectivelyto recommend the hiring and discharge of employees. Tom De Atleyworks in the garage and directs the work of some 8 to 10 men.Asthe evidence shows that De Atley may effectively recommend hiringand discharge, we find that he is a supervisor within the meaning oftheAct.We shall therefore exclude Honey and De Atley fromthe unit.Accordingly, we find that the following employees constitute anappropriate unit for purposes of collective bargaining within themeaning of Section 9 (b) of the Act:All drivers, yardmen, morticians, embalmers, crematory workers,funeral and crematory helpers, funeral escorts, funeral home workers,and assistants, garage attendants and clerical-receptionists-hair-dressers at the Employer's establishment at 1331 Brush Creek Boule-vard, Kansas City, Missouri, but excluding full-time musicians andsingers, office clerical employees, and all supervisors as defined in theAct.[Text of Direction of Election omitted from publication.]MEMBER RODGERS took no part in the consideration of the aboveDecision and Direction of Election.8 Renick,Adams, Calvert,Snowdall.